                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DEBBIE L. VIALE, et al.,                       Case No. 19-cv-00038-MMC
                                                       Plaintiffs,                      ORDER DENYING PLAINTIFFS'
                                  8
                                                                                        RENEWED MOTION FOR REMAND;
                                                v.                                      VACATING HEARING
                                  9

                                  10     AIR & LIQUID SYSTEMS CORP, et al.,             Re: Dkt. No. 182
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiffs Debbie L. Viale and Amber Jacobs' Renewed Motion

                                  14   for Remand, filed June 3, 2019. Defendants Calaveras Asbestos, Ltd. and Calaveras

                                  15   Natural Resources, Inc. (collectively, "Calaveras") have filed opposition, as have

                                  16   defendants Foster Wheeler LLC ("Foster Wheeler") and General Electric Company

                                  17   ("GE"). Defendants SPX Cooling Technologies, Inc. and CBS Corporation have joined in

                                  18   each of the oppositions, and plaintiffs have filed a single reply. Having read and

                                  19   considered the papers filed in support of and in opposition to the motion, the Court

                                  20   deems the matter suitable for decision on the parties' respective written submissions,

                                  21   VACATES the hearing scheduled for July 12, 2019, and rules as follows.

                                  22          In the above-titled action, plaintiffs allege decedent Ronald Viale contracted

                                  23   mesothelioma as a result of his exposure to asbestos and asbestos containing products

                                  24   at a number of worksites. On January 3, 2019, Foster Wheeler removed the action to

                                  25   federal court, and, on January 9, 2019, Air & Liquid Systems Corporation, successor by

                                  26   merger to Buffalo Pumps, Inc. ("Buffalo Pumps"), filed a notice of joinder in the removal.

                                  27          At the time of removal, plaintiffs' claims were alleged in their Amended Complaint

                                  28   ("AC"). In the AC, plaintiffs alleged, inter alia, that both Foster Wheeler and Buffalo
                                  1    Pumps failed to warn "the decedent, the decedent's employers, and others" about the

                                  2    hazards posed by asbestos. (See AC ¶ 7; see also AC ¶¶ 10, 29, 35, 41-42.) Plaintiffs

                                  3    also alleged that the locations of the decedent's exposures included "Mare Island," a

                                  4    naval shipyard. (See AC Ex. A at 1:2-4, 6-7, 17.) By order filed March 11, 2019, the

                                  5    Court denied plaintiffs' initial motion to remand, finding the above-titled action was

                                  6    properly removed under 28 U.S.C. § 1442(a)(1), as each removing defendant had

                                  7    demonstrated it had a colorable federal defense, specifically, the government contractor

                                  8    defense, to plaintiffs' claims alleging the decedent had been exposed to asbestos-

                                  9    containing products supplied by Foster Wheeler and Buffalo Pumps to the United States

                                  10   Navy.

                                  11             Thereafter, on May 29, 2019, plaintiffs, with leave of court, filed a Second

                                  12   Amended Complaint ("SAC"), in which plaintiffs no longer allege claims based on the
Northern District of California
 United States District Court




                                  13   decedent's exposure to asbestos during the period in which he "served in the United

                                  14   States Navy" (see SAC II), and, consistent therewith, plaintiffs have deleted "US Navy"

                                  15   from a chart listing the names of the decedent's employers (compare SAC Ex. A with AC

                                  16   Ex. A).

                                  17             By the instant motion, plaintiffs renew their request for remand, asserting the SAC

                                  18   no longer includes any claim over which the Court has original jurisdiction. As set forth

                                  19   below, the Court disagrees.

                                  20             First, although plaintiffs have dismissed all of the claims that were predicated on

                                  21   the decedent's exposure during his employment with the Navy, plaintiffs have not

                                  22   dismissed any of the claims that are predicated on the decedent's exposure during the

                                  23   time the decedent was employed by Ziebarth Alger. (Compare SAC Ex. A at 1:2-4, 21

                                  24   with AC Ex. A at 1:2-4, 17.) As GE points out, plaintiffs, in their Initial Disclosures,

                                  25   acknowledge that the decedent's duties during said period of employment included

                                  26   working on "Buffalo Pumps and Foster Wheeler boilers" at the Mare Island Naval

                                  27   Shipyard (see Pls.' Initial Disclosures at 12:21-22, 26-27; see also id. at 13:6, 8-9 (stating

                                  28   decedent's work for Ziebarth Alger at the Mare Island Naval Shipyard included "add[ing] a
                                                                                       2
                                  1    Foster Wheeler boiler")), i.e., the decedent allegedly was exposed to asbestos while

                                  2    working on equipment supplied to the United States Navy by the removing defendants.

                                  3           Second, as Calaveras and Foster Wheeler correctly note, the Court has original

                                  4    jurisdiction over such claims for a second reason. Specifically, "[f]ederal courts have

                                  5    federal question jurisdiction over tort claims that arise on federal enclaves," see Durham

                                  6    v. Lockheed Martin Corp., 445 F.3d 1247, 1250 (9th Cir. 2006), which include property

                                  7    purchased by the United States "by the Consent of the Legislature of the State" for use

                                  8    as "dock-[y]ards," see Willis v. Craig, 555 F.2d 724, 726 (9th Cir. 1977) (internal

                                  9    quotation and citation omitted). In 1854, the State of California consented to the United

                                  10   States' purchase of Mare Island for the purpose of the United States' erecting and

                                  11   maintaining "dock-yards" and other "naval structures" (see Sharp Decl. Ex. 5), and,

                                  12   consequently, the Mare Island Naval Shipyard, at the time of the alleged exposure, was a
Northern District of California
 United States District Court




                                  13   federal enclave. See Fung v. Abex Corp., 816 F. Supp. 569, 571 (N.D. Cal. 1992)

                                  14   (holding district court had original jurisdiction over plaintiffs' claims that they were harmed

                                  15   by exposure to asbestos while they worked at Mare Island Naval Shipyard).1

                                  16          Accordingly, as the SAC alleges claims over which the Court has original

                                  17   jurisdiction, plaintiffs' renewed motion for remand is hereby DENIED.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: July 3, 2019
                                                                                                MAXINE M. CHESNEY
                                  21                                                            United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26          1
                                               Although the United States closed the Mare Island Naval Shipyard in 1996, see
                                  27   Lennar Mare Island, LLC v. Steadfast Ins. Co., 2016 WL 5847010, at 1 (E.D. Cal.
                                       October 6, 2016), the alleged exposure occurred in 1978 and 1979 (see SAC Ex. A at
                                  28   1:2-4, 21).

                                                                                      3
